Cline, Judge:
This is an appeal for a reappraisement filed by the collector of customs at the port of Los Angeles. The merchandise under appraisement consists of glassware imported from Orrefors, Sweden, on March 14, 1939. At the trial counsel for the plaintiff stated that the appeal is limited to one item invoiced as “1 bowl FU 1661, 1. blue” which was entered at 100 Swedish crowns, less a discount of 60 per centum and plus 5 per centum. The court’s attention was directed to the following statement on the invoice:
Home market value, taxes included, is 10% higher with exception of the engraved pieces.
Counsel for the plaintiff stated:
Now, this particular bowl was not an engraved piece, so that it appears from the consular invoice that the foreign value is 10 per cent higher than the amount at which it was entered, and it is an error both on the part of the importer and on the part of the appraiser in passing it at the invoice value; and the reappraised value should be an addition of 10 per cent of this item of 100 Swedish Crowns. It is 110 Swedish crowns.
Counsel for the defendant conceded that the value claimed by the plaintiff was correct. Accordingly, the merchandise invoiced as “1 bowl FU 1661, 1. blue” is appraised at 110 Swedish crowns, less a discount of 50 per centum, plus 5 per centum, packing included. Judgment will be entered accordingly.